Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4-7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0289934 to Liu et al. (Liu) (previously cited) in view of US 2004/0201898 to Chang et al. (Chang). 
In reference to at least claim 1
Liu teaches a semiconductor laser system for laser medical cosmetology which discloses an apparatus (e.g. apparatus, Fig. 1) comprising: a direct-output type semiconductor laser light source (e.g. semiconductor laser array formed by superimposing semiconductors lasers, Figs. 1-6) and a light reflector (e.g. optical waveguide 2, Figs. 2-6 for reflecting light inside the optical waveguide a plurality of times and homogenizing an emitted light spot, para. [0010], [0012], [0031], [0036], [0055]-[0060]), wherein the light reflector comprises a hollow interior space (e.g. hollow interior space within waveguide 2, Figs. 1-2, 5,9, para. [0055]) a first opening receiving a laser beam from the direct-output type semiconductor laser light source into the hollow interior space, a second opening from which the laser beam exits from the hollow interior space (e.g. optical waveguide has a first opening receiving a beam from the light source and a second opening where the beam exits, Figs. 2-6, para. [0010], [0012], [0031], [0036], [0055]-[0060]) wherein the hollow interior space has a reflective surface between the first opening and the second opening (optical waveguide for reflecting light inside the optical waveguide a plurality of times and homogenizing an emitted light spot, para. [0010], [0012], [0031], [0036], [0055]-[0060]; plated with reflective films, para. [0055]). Liu does not explicitly teach wherein a cross-sectional area of the first opening is smaller than a cross-sectional area of the second opening.
Chang teaches a light-homogenizing device and optical apparatus with light-homogenizing device which discloses a light-homogenizing device (e.g. 200, Figs. 4A,4B) that can include a transparent solid wedge or a hollow wedge (e.g. para. [0016]) including a hollow wedge structure (e.g. hollow wedge structure, Fig. 4B) formed by four pieces of reflective wall (e.g. 202, Fig. 4B, para. [0035])) in which a cross-sectional area of the first opening (e.g. light-entering surface, Fig. 4B, para. [0033]-[0035], light-entering surface is smaller than that of the light-exiting surface, para. [0014], [0019], [0033]) is smaller than a cross-sectional area of the second opening (e.g. light-exiting surface, Fig. 4B, [0033]-[0035], light-entering surface is smaller than that of the light-exiting surface, para. [0014], [0119], [0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Liu to include forming the light reflector in a hollow wedge shape with the first light entering opening having a cross-sectional area being smaller than a cross-sectional area of the second light exiting opening, as taught by Chang, in order to yield the predictable result of providing a reflector that greatly reduces the spreading angle of the output light to prevent light leaking (e.g. para. [0010]).  
In reference to at least claim 2
Liu modified by Chang teaches a device according to claim 1. Liu further discloses a lens disposed between the direct-output type semiconductor laser light source and the light reflector (e.g. collimating lens for fast axis collimation or for fast and slow axis collimation simultaneously, para. [0026], [0041], [0068]-[0069]). Van 
In reference to at least claim 4
Liu modified by Chang teaches a device according to claim 1. Liu further discloses wherein the reflective surface is a layer of metal (e.g. optical waveguide is coated with a reflective material, conventional means in the art that the reflective film is provided as a metal material, para. [0012]-[0013], [0028], [0055], [0069]). 
In reference to at least claim 5
Liu modified by Chang teaches a device according to claim 1.. Liu further discloses wherein the cross-sectional shape of the first opening or the second opening is square, or round, or polygonal (e.g. optical waveguide may have cylinder, frustum of a cone, prism, or frustum of a prism, Figs. 2, 4-6, para. [0019]). 
In reference to at least claim 6
Liu modified by Chang teaches a device according to claim 1. Applicant has stated that reflection component can include known optical devices for homogenizing a laser beam such as a reflecting cover and reflecting bowl etc. (e.g. para. [0043] of the specification), therefore it would have been well within the level of ordinary skill in the art to include a light reflector that includes a reflecting cover and reflecting bowl as such optical devices were known within the art for homogenizing a light beam. 
In reference to at least claim 7
Liu modified by Chang teaches a device according to claim 1. Liu further discloses the apparatus further comprises a cooling structure disposed on a periphery of the light reflector; wherein the cooling structure comprises a cooling frame, a thermoelectric cooler and a heat dissipation block (e.g. refrigerating block 4, skin contact window 3, hot-spot semiconductor refrigerator 5 and water passing block 6, Fig. 1) ; wherein the heat dissipation block is disposed on the periphery of the light reflector (e.g. the head of the refrigeration block 4 is in contact with the contact window, and holding the fixed optical waveguide with a hollow structure, Fig. 1); wherein the heat dissipation block is configured to cool the light reflector and the thermoelectric cooler; wherein the thermoelectric cooler is configured to cool the cooling frame (e.g. the bottom of the refrigerating block 4 is connected to a thermoelectric semiconductor refrigerator 5, and the thermoelectric semiconductor refrigerator 5 is connected to a water passing block 6, wherein the refrigerating block 4 is capable of refrigerating the optical waveguide as a light reflecting device due to holding the optical waveguide and connecting the semiconductor refrigerator 5, and is a highly thermally conductive material, Figs. 1-6); wherein the cooling frame is disposed on the periphery of the heat dissipation block; wherein the thermoelectric cooler is disposed between the heat dissipation block and the cooling frame, and is in contact with the heat dissipation block and the cooling frame (e.g. the bottom of the refrigerating block 4 is connected to a thermoelectric semiconductor refrigerator 5, and the thermoelectric semiconductor refrigerator 5 is connected to a water passing block 6, wherein the refrigerating block 4 is capable of refrigerating the optical waveguide as a light reflecting device due to holding the optical waveguide and connecting the semiconductor refrigerator 5, and is a highly thermally conductive material; the water-passing block is cooled by water cooling transferring the amount of cold to the semiconductor refrigerator 5 and the refrigeration block 4, the cooling block is used for radiating heat from the skin contact frame (3) and the light outlet port of the optical waveguide, also, the optical waveguide may be clamped to the first water-passing block, Figs. 1-6). 
In reference to at least claim 15
Liu modified by Chang discloses method of using the apparatus of claim 1 (Liu modified by Chang teaches a device according to claim 1, see rejection above). Liu further discloses directing the laser beam exiting the second opening toward a region on a patient; wherein the laser (e.g. medical cosmetology using noninvasive treatments to the skin including hair-removing, skin-rejuvenating and other non-therapeutic purposes, para. [0003], [0004], [0008]-[0009]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0289934 to Liu et al. (Liu) in view of US 2017/0276857 to US 2004/0201898 to Chang et al. (Chang) as applied to claim 7 further in view of WO 2011/143663 to Hoang et al. (Hoang) (previously cited). 
In reference to at least claim 8
Liu modified by Chang teaches a semiconductor laser according to claim 7 but does not explicitly teach a temperature sensor and a control system, wherein the temperature sensor is disposed inside the cooling frame and is configured to sense a temperature of the cooling frame; wherein the control system is configured to adjust power of the thermoelectric cooler based on the temperature.
Hoang teaches a laser beam control and delivery system which discloses a thermoelectrical cooler (e.g. 184) and a sensor configured to sense the temperature, wherein the sensed temperature is sent to a control system, so that the control system adjusts the power of the thermoelectric cooler according to the temperature (e.g. p. 12, l.12 – p. 13, l. 6 and p. 14, l. 29-p. 15, l. 10). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the apparatus of Liu modified by Chang with the teachings of Hoang to include a temperature sensor configured to sense the temperature and using the sensed temperature to adjusts power of the thermoelectric cooler according to the temperature in order to yield the predictable result of ensuring the operating temperature remains within an acceptable range (e.g. p.13, ll. 1-10). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0289934 to Liu et al. (Liu) in view of US 2004/0201898 to Chang et al. (Chang) as applied to claim 7 further in view of US 2012/0226268 to Liu et al. (Liu ‘268) (previously cited). 
In reference to at least claim 9
Liu modified by Chang teaches a semiconductor laser according to claim 7 and further discloses a skin contact window (e.g. ‘934, 3, Figs. 1-6) with a cooling block for dissipating heat from the window (e.g. ‘934, the water-passing block is cooled by water cooling transferring the amount of cold to the semiconductor refrigerator 5 and the refrigeration block 4, the cooling block is used for radiating heat from the skin contact frame (3) and the light outlet port of the optical waveguide, also, the optical waveguide may be clamped to the first water-passing block, Figs. 1-6) but does not explicitly teach a contact sensor is disposed at the contact window; wherein the contact sensor is configured to sense a degree of contact between the contact window and the skin.
Liu ‘268 teaches a radiation-based dermatological devices and methods which discloses using contact sensors (e.g. 104, Fig. 51) which are located on a surface of the device that contacts the skin for detecting contact with the skin and determining whether the device is sufficiently close to the skin for treatment (e.g. para. [0126], [0142], [0146]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the apparatus of Liu modified by Chang with the teachings of Liu ‘268 to include a contact sensor at the contact window for detecting contact with the skin in order to yield the predictable result of ensuring the device is sufficiently close to the skin for treatment. 

Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0289934 to Liu et al. (Liu) in view of US 2004/0201898 to Chang et al. (Chang) as applied to claim 7 further in view of US 2003/0057443 to Dietrich et al. (Dietrich) and US Patent No. 5,870,133 to Naiki (Naiki) (both previously cited).  
In reference to at least claims 10-11
Liu modified by Chang teaches a semiconductor laser according to claim 7 but does not explicitly teach wherein the apparatus further comprises a fixing frame; wherein one end of the fixing frame is connected with the direct-output type semiconductor laser light source; wherein the fixing frame forms an accommodating space configured to accommodate the light reflector. It was well known in the art to assemble and secure various components of a laser module by providing a mounting bracket and mounting platform as evidence by Dietrich (e.g. Figs. 1, para. [0003]) and Naiki (e.g. Figs. 2, 3a/b, Col. 4, ll. 57-63, Col. 6, ll. 28-41 ), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the apparatus of Liu modified by Chang to include a mounting bracket/platform “fixing frame” and “fixing platform” for mounting the various components of the semiconductor laser apparatus in order to yield the predictable result of assembling and securing the various components of the semiconductor laser apparatus as an integral piece. 
In reference to at least claim 12
Liu modified by Chang as evidence by Dietrich and Naiki teaches an apparatus according to claim 11. Liu further discloses that a water inlet hole and a water outlet hole are provided in a water passage block, and a connected refrigeration circuit is supplied with a refrigerant liquid for a liquid cooling cycle (e.g. the water-passing block is cooled by water cooling transferring the amount of cold to the semiconductor refrigerator 5 and the refrigeration block 4, the cooling block is used for radiating heat from the skin contact frame (3) and the light outlet port of the optical waveguide, also, the optical waveguide may be clamped to the first water-passing block, Figs. 1-6).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0289934 to Liu et al. (Liu) in view of US 2004/0201898 to Chang et al. (Chang) as applied to claim 7 further in view of US 2013/0135710 to Nagano et al. (Nagano).   
In reference to at least claim 16
Liu modified by Chang teaches a device according to claim 1 but does not explicitly teach the light reflector is configured to shape the laser beam from a Gaussian beam into a flat top beam. It was well known in the art before the effective filing date of the invention to use a beam/light homogenizer as disclosed within Liu modified by Chang to shape a laser beam from a Gaussian beam into a flat top beam as evidence by Nagano (e.g. para. [0005], [0007]). Therefore, it would have been well within the level of one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Liu modified by Chang to configure the light reflector to shape a laser beam from a Gaussian beam into a flat top beam as such technique was well known in the art using a beam/light homogenizer and would have yielded the predictable result of removing restrictions on increases in power of the laser beam (e.g. para. [0004]).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the rejection has been amended to include additional references in view of the claim amendments and the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2003/0021124 to Elbrecht et al. which teaches a handpiece for radiating light onto skin surface during a medical or cosmetic treatment. US 2007/0263298 to El-Ghoroury et al. which teaches a LED-based high efficiency illumination system for use in projection system which discloses a hollow reflector in which a first end is smaller than a second opening. KR102038941B1 to Lee et al. which teaches a handpiece for laser operation and fat reduction apparatus which discloses a reflector with laser movement path (e.g. 252) that has a hollow reflective interior space (e.g. 254). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER L GHAND/Examiner, Art Unit 3792